On May 19, 1981 the court entered judgment for plaintiff for $75,000, with plaintiff to recover $50,000 from the United States and $25,000 from the third party, William T. McNeill, in accordance with a stipulation of the parties.
Following transfer of cases pending before the Indian Claims Commission to the Court of Claims pursuant to Pub. Law No. 95-79, 91 Stat 273, the following judgment orders were entered:
BaMiffa Nes, Amount Bate.
Caddo Tribe of Oklahoma 226 $1,122,800.00 3/10/81
Coeur d’Alene Tribe 523-71 524-71 173,978.79 3/10/81
Kalispel Indian Community 114,127.80
Spokane Tribe 271,431.23
Cheyenne-Arapaho Tribes 343-70 3/13/81
Colorado River Indian Tribe 169,451.93
Cheyenne-Arapaho Tribes 342-70 343-70 3/17/81
Confederated Tribes of Umatilla Reservation 172,059.39
Confederated Tribes of the Warm Springs Reservation 523-71 884,249.98
Cheyenne-Arapaho Tribes 342-70 343-70 4/7/81
Confederated Bands of Ute 145,566.02
Southern Ute Tribe 224,340.21
Ute Indian Tribe 523-71 592,761.68
*792Plaintiffs Nos. Amount Date
Ute Tribe of Uintah & Ouray 524-71 $676,052.33 4/7/81
Cheyenne-Arapaho Tribes 300-74 5/1/81
Blackfeet Tribe 287,049.22
Yakima Tribe 310-74 1,306,390.11
Cheyenne-Arapaho Tribes 342-70 343-70 5/15/81
Cherokee Nation 309-74 63,704.84